Citation Nr: 0734803	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for low back condition.

3.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no competent medical evidence of a bilateral 
knee condition.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's diagnosed low back condition, and 
active military service.

3.  There is no competent medical evidence of a gastritis 
condition.


CONCLUSIONS OF LAW

1.  Claimed bilateral knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  A low back condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

3.  Claimed gastritis condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  An April 2003 VA 
notice and duty to assist letter was sent prior to the 
initial AOJ decision in this matter.  This letter informed 
the appellant of what evidence was needed to establish 
service connection, of what VA would do or had done, what 
evidence he should provide, informed the appellant that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claims, 
and asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's service medical records.  The claims file also 
contains VA examinations from the Gainesville VA Medical 
Center (VAMC) of July 2002 and May 2004.  Thus, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.

For reasons that will be further explained in the 
"analysis" section, the Board finds that there is no 
evidence of current diagnosis of bilateral knee disorder or 
gastritis.  Thus, a VA examination, pursuant to 38 U.S.C.A. 
§ 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), is unnecessary 
prior to final adjudication of this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an April 
2003 letter, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date, if an increased rating was granted 
on appeal. 

Since the veteran's service connection claims are being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -VA medical 
treatment records, VA examination, and lay statements -- is 
adequate for determining whether the criteria for service 
connection have been met.  Accordingly, the Board finds that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Right and Left Knee Conditions

The veteran contends that he incurred right and left knee 
conditions in service.  While service medical records dating 
from December 1976 are silent for complaints, findings, 
diagnoses or treatment for right knee condition, there is 
evidence of an in-service left knee injury in the veteran's 
service medical records in the form of treatment for a 
contusion in November 1980 from a motorcycle accident.  There 
is also a request for an x-ray of the left knee of the same 
date.  On separation examination in June 1981, physical 
examination of the lower extremities was normal.  

Following separation from service, the evidence is negative 
for a current diagnosis of right knee or left knee 
disability.  Although the record contains a VA x-ray report 
of July 2002 of the right knee, there is no evidence of 
abnormalities.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based on the above 
evidence, the Board finds that in the absence of competent 
medical evidence of a diagnosed right knee and left knee 
disabilities, the appellant's claim must be denied.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claims for right 
knee and left knee conditions.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.

Service Connection for Low Back Condition

The veteran contends that he incurred a low back condition in 
service.  Service medical records indicate that while the 
veteran was treated for lower back pain in December 1979, 
they are otherwise silent for injuries to, complaints, 
findings, diagnoses or treatment for a low back condition, 
although the records indicate that the veteran had complained 
of and been treated for other ailments.  In a service 
separation medical history record of June 1981, no back 
problems were noted and physical examination of the spine was 
normal.  

Private physical therapy records indicate that the veteran 
underwent chiropractic treatment for his low back from March 
2000 through January 2004.  Again, pain alone does not in and 
of itself constitute a disability.  Sanchez-Benitez supra.  
In May 2004, a VA examination performed by a physician, who 
reviewed the claims file, showed that the veteran had only 
minor anterior osteophytes over the L4 and L5 vertebrae, 
which the examiner found relatively insignificant for the 
veteran's age.  The physician opined that the veteran's low 
back condition was less likely than not service related.  The 
physician diagnosed the veteran with lumbosacral muscle 
ligamentous sprain and stated "there is no good evidence in 
the chart or by history to tell that the patient's present 
back problem requiring multiple manipulations was related to 
a service problem."

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions and statements of his 
mother and three brothers in 2002-2003 that his current low 
back condition was incurred in service.  Again, in order to 
render a competent medical opinion, a witness must be 
competent to be probative as to the facts under 
consideration.  There is on evidence of record that indicates 
the veteran and his family members possess the requisite 
medical expertise to render such an opinion.  Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of additional service medical record evidence of 
complaints, findings, or treatment for low back condition, 
and the absence of post-service evidence of any complaints, 
findings, or treatment for a low back condition until 2000, 
some 19 years after service.   Additionally, a VA physician 
has opined that there is no connection between the veteran's 
low back condition and his service.  The Board finds that the 
negative evidence outweighs the positive evidence.

After a review of all the evidence of record, the Board finds 
that the veteran's current low back condition is not related 
to service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.

Service Connection for Gastritis

The veteran has claimed that he incurred gastritis in 
service.  The veteran's service medical records indicate that 
he was treated for possible gastritis in July 1978, but the 
symptoms resolved.  The service medical records are otherwise 
silent for gastritis, and in the veteran's separation medical 
history record of June 1981, no gastritis was noted and 
physical examination of the abdomen and viscera was normal.  

The only evidence weighing in the veteran's favor are his 
statements of December 2003 that he has had continuous 
intestinal pain, discomfort, burning and cramps since 
service.  Once again, in order to render competent medical 
opinion, a witness must be competent to be probative as to 
the facts under consideration, and the veteran does not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu supra.

The record contains no current diagnosis of gastritis.  Under 
the circumstances, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for gastritis.  For these reasons, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for a bilateral knee condition is denied

Service connection for a low back condition is denied.

Service connection for gastritis is denied.



________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


